Citation Nr: 1452539	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  11-14 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, to include as secondary to the service-connected right shoulder reconstruction with distal clavicle resection osteoplasty and degenerative joint disease.

2.  Entitlement to service connection for mechanical headaches, to include as secondary to the service-connected right shoulder reconstruction with distal clavicle resection osteoplasty and degenerative joint disease.

3.  Entitlement to an increased rating for right shoulder reconstruction with distal clavicle resection osteoplasty and degenerative joint disease, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to July 1991. 

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

On September 10, 2014, the Veteran testified at a Travel Board hearing held at the RO before the undersigned Veterans Law Judge, and a transcript of that hearing has been associated with the electronic record.  At that hearing, the Veteran waived agency of original jurisdiction consideration explicitly as to evidence submitted by her at that hearing as well as by implication evidence submitted subsequent to that hearing.  See hearing transcript, page 2; 38 C.F.R. § 20.1304(c) (2014).  The undersigned Veterans Law Judge held the record open for 60 days, and that 60-day period has passed.  See hearing transcript, page 19; 38 C.F.R. § 20.709 (2014).

The Board's review includes the paper and electronic records.

The issue of entitlement to an increased rating for right shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether a cervical spine disorder was caused by the service-connected right shoulder disability.

2.  The evidence is in equipoise as to whether mechanical headaches were caused by the service-connected right shoulder disability.


CONCLUSIONS OF LAW

1.  Resolving doubt in the Veteran's favor, a cervical spine disorder was caused by the service-connected right shoulder disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2014).

2.  Resolving doubt in the Veteran's favor, mechanical headaches were caused by the service-connected right shoulder disability.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.

Governing law and regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.
 
Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(a).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 
38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Analysis

A report of a November 2009 VA examination, statements from private doctors, and private treatment records reveal diagnoses of cervical/cervicothoracic stain and degenerative disc disease of the cervical spine.  Thus, there is medical evidence of a current cervical spine disorder.

As for the headache disorder, the November 2009 VA examiner merely diagnosed headaches of an unknown etiology and a chiropractor in a September 2014 statement only noted that the Veteran has headaches.  In January 2010 and June 2011 statements, Dr. McCrory, a medical doctor and a chiropractor, diagnosed mechanical headaches.  The Board notes that mechanical headaches is another term for cervicogenic headaches and that the VA examiner noted that cervicogenic headaches is a type of headache disorder.  Hence, there is medical evidence of a current headache disorder, specifically mechanical headaches.

The Veteran's service-connected disability is right shoulder reconstruction, with distal clavicle resection osteoplasty and degenerative joint disease.

There is conflicting evidence on whether the cervical spine disability and mechanical headaches are caused by the right shoulder disability.

While the Board is not free to ignore the opinion of a treating physician, neither is it required to accord it additional weight.  Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  The United States Court of Appeals for the Federal Circuit has declined to adopt a "treating physician rule," which would give preference, i.e., additional evidentiary weight, to this type of evidence.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

The United States Court of Appeals for Veterans Claims (the Court) has also held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  A medical opinion may not, however, be discounted solely because a medical professional did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Rather, the question is whether the medical professional was informed of all relevant facts in rendering a medical opinion.  Id.

On the one hand, the November 2009 VA examiner opined based on a review of the claims file, history of present illness, and physical examination that it is less likely than not that the cervical strain or the headaches are related to the right shoulder disability.  By addressing whether there is merely a relationship, the examiner's opinion does not explicitly address whether the cervical strain or the mechanical headaches were caused or aggravated by the right shoulder disability.  Moreover, the examiner's basis does not address explicitly address whether the cervical strain or mechanical headaches were caused or aggravated by the right shoulder disability and instead addresses whether the cervical spine disorder or headaches are directly related to active service.  The examiner merely noted that based on a medical literature review, cervical strain and headaches are caused by multiple factors and that the medical literature review did not provide any direct link between a shoulder disorder and headaches.  The examiner added that the Veteran reported that her neck pain began six or seven years after active service and that there were no current medical records in the claims file indicating chronicity and continuity of treatment as to either the cervical spine disorder or the headaches.

On the other hand, Dr. McCrory in the June 2011 statement opined that it seems reasonable that chronic right shoulder strain, restricted motion, and increased use of the left shoulder girdle could result in a secondary cervicothoracic strain and related mechanical headaches though there is no clear evidence to link her right shoulder injury with her current cervicothoracic strain complaints.  Although this doctor couched his opinion in terms of "could", which would ordinarily be considered speculative in nature, he provided a thorough basis for his opinion.  Therefore, his opinion is not speculative.  

Dr. McCrory noted that the Veteran had a high left shoulder relative to the right shoulder, which is consistent with persons with cervicothoracic strain disorders and particularly with right-handed people.  The doctor added that asymmetrical use of the upper extremities can cause reflex guarding and muscle spasm over the cervicothoracic spine and that stabilization muscles are unusually more pronounced on the side opposite dominance, which in the appellant's case is her left side.  The doctor indicated that these factors may well cause an elevated left shoulder in relation to the right shoulder.  He also noted that the trapezius muscles, rhomboid muscles, and upper costotransverse articulations become unstable relative to chronic shoulder girdle overuse and strain and that this unstableness necessarily tends to involve the cervicothoracic spine since these muscles and the rib heads articulate to the thoracic vertebra themselves.

In the September 2014 statement, C.B., a chiropractor, noted that the Veteran's right shoulder pain involved pain of the upper back and neck, to include headaches.  She opined that it is more likely than not that the cervical spine disorder is due to shoulder injuries.  She indicated that based on her physical assessment as well as a physical assessment by an outside specialist, the altered mechanics of the shoulder girdles, mainly on the right side with increased use of the left shoulder area, have gradually caused secondary cervicothoracic strain symptoms.  

Given the favorable opinions of Dr. McCrory and C.B. as well as the fact that the VA examiner did not adequately address the etiology of the cervical spine disorder and headaches, the Board finds that the evidence is equipoise as to whether the cervical spine disorder and mechanical headaches were caused by the service-connected right shoulder reconstruction, with distal clavicle resection osteoplasty and degenerative joint disease.  38 C.F.R. § 3.102.  Therefore, service connection for both the cervical spine disorder and mechanical headaches by means of causation is in order.  38 U.S.C.A. §§ 1110, 1131, 5107. 

In light of the fact that these grants of service connection are a full grant of benefits, the Board does not have to address whether service connection for the cervical spine disorder is warranted on a direct basis, although the Veteran did raise that theory of entitlement, or whether service connection for the headache disorder is warranted on a direct basis, even though the RO considered that theory of entitlement.


ORDER

Entitlement to service connection for a cervical spine disorder as secondary to the service-connected right shoulder reconstruction, with distal clavicle resection osteoplasty and degenerative joint disease, by way of causation is granted.

Entitlement to service connection for mechanical headaches as secondary to the service-connected right shoulder reconstruction, with distal clavicle resection osteoplasty and degenerative joint disease, by way of causation is granted.




REMAND

In a January 2010 statement, a private doctor indicated that repetitive motion is precluded because of the Veteran's right shoulder injury.  In a May 2011 VA Form 9, the appellant asserted that her right shoulder disability had worsened.  At the hearing, the claimant testified that her range of motion in the right shoulder was awkward and that it was painful to work overhead.  See Hearing transcript, page 4.  Given the passage of time since the VA examination in November 2009 and the assertion of a worsening of the right shoulder disability, a new examination is warranted.

The AOJ should obtain all records from Dr. Bunning from February 2005 to the present, from C.B. from September 2014 to the present, and from Mr. Roberts, L.Ac., from July 2012 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify all treatment for her right shoulder disability and obtain any identified records.  The AOJ should obtain all records Dr. Bunning from February 2005 to the present, from C.B. from September 2014 to the present, and from Mr. Roberts, L.Ac., from July 2012 to the present.

2.  Thereafter, the AOJ should schedule the Veteran for a VA examination to determine the nature and extent of her service-connected right shoulder reconstruction with distal clavicle resection osteoplasty and degenerative joint disease.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to right shoulder reconstruction with distal clavicle resection osteoplasty and degenerative joint disease. 

3.  Thereafter, the AOJ must readjudicate the remaining issue on appeal.  If the benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to her representative, and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


